Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 10/11/22 are acknowledged. 

2.   Applicant has submitted new Claims 75-83.  Claim 76 is drawn to a method not present in the claims as restricted and hugely broader than the elected method.  Accordingly, Claims 76-78 are withdrawn as drawn to a non-elected invention.

3.   Claims 25, 28-32, and newly added Claim 75 and 79-84, are under examination.

4.   35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.   Claims 25 and 28-32 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As set forth previously, The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that transcript levels of certain RA-associated genes are elevated in subjects with RA after contact with an anti-CD3 antibody and a test compound.  Under Step 2A, prong 2, the claims do not integrate these natural phenomena into practical applications.  The claims do not rely on or use the judicial exceptions; they do not act on the information obtained from the laws of nature.

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims.  Note that the new addition of a “…and treat” step does not in itself render the claims patent eligible.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it."  As set forth in the decision:
“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments filed 10/11/22 have been fully considered but are not found persuasive.  Applicant simply states that Claim 25 is not drawn to a judicial exception.

The rejection has been maintained for the reasons set forth above, see particularly, the consideration of "and treat" limitations.  Also note that all of the drugs of the claim are standard and well known treatments for rheumatoid arthritis.

6.   Claims 75 and 79-84 are allowed. 

7.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 11/28/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644